REASONS FOR ALLOWANCE



1.	Claims 2-9 allowed.



2.	The following is an examiner’s statement of reasons for allowance:

With respect to claim 2, Jeong do not teach of the claimed limitations as whole, particularly the layering of the conductive layers (first through sixth):

“wherein the first conductive layer has a mesh shape comprising a plurality of openings, wherein the sixth conductive layer has a mesh shape comprising a plurality of openings”

In conjunction with this limitation:

“wherein the fourth conductive layer comprises a portion overlapping with a region surrounded by the first conductive layer and the sixth conductive layer”.

To clarify, Jeong, etc, do not teach of the first conductive layer with the mesh and openings properties as well as surrounding a region that is overlapped by the fourth conductive layer.

Please note Claim 6 recites similar limitations and as is found allowable for similar reasons. 



Conclusions
3.	Any comments considered necessary by applicant must be submitted no later the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.